Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 09, 2016

The Court of Appeals hereby passes the following order:

A16D0396. JAMES R. HARPER, III v. STEPHEN R. HARPER et al.

      James R. Harper, III seeks discretionary review of the trial court’s order
awarding OCGA § 9-15-14 attorney’s fees to the defendants on their motion to
enforce an arbitration agreement and for contempt. In that order, however, the trial
court specifically reserved ruling on the defendants’ contempt claim against Harper
until further hearing or proceedings. We, therefore, lack jurisdiction.
      Generally, a party must follow the discretionary appeal procedures to appeal
the award of OCGA § 9-15-14 attorney’s fees. See OCGA § 5-6-35 (a) (10). Here,
however, the contempt claim remains pending in the trial court. Because no final
judgment has been entered, Harper was required to follow the interlocutory appeal
procedures, which include obtaining a certificate of immediate review from the trial
court. See OCGA § 5-6-34 (b); see also Scruggs v. Ga. Dept. of Human Resources,
261 Ga. 587, 588-589 (408 SE2d 103) (1991). Although Harper filed an application
for discretionary appeal, as described in OCGA § 5-6-35, compliance with that
procedure does not excuse a party seeking appellate review of an interlocutory order
from complying with the additional requirements of OCGA § 5-6-34 (b). See Bailey
v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996). Harper’s failure to follow the
interlocutory appeal procedures deprives this Court of jurisdiction to consider this
application. Accordingly, this application is DISMISSED.
Court of Appeals of the State of Georgia
                                     06/09/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.